Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145239                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PAUL MARSACK,                                                                                                       Justices
           Plaintiff-Appellee,
  v                                                                 SC: 145239
                                                                    COA: 291153
                                                                    Sanilac CC: 08-032206-NI
  CLAUDIA MAEDEL, Personal
  Representative of the Estate of LAURA
  GABRIEL,
               Defendant-Appellant,
  and
  HASTINGS MUTUAL INSURANCE
  COMPANY,
           Defendant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the May 3, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Sanilac Circuit Court for entry of summary disposition in
  favor of defendant Claudia Maedel. Because “MCR 2.102 does not provide the authority
  to issue a so-called ‘third’ summons,” Hyslop v Wojjusik, 252 Mich App 500, 506 (2002),
  plaintiff’s initial complaint “is deemed dismissed without prejudice” as to Maedel. MCR
  2.102(E)(1). Because plaintiff did not file a new complaint until after the three-year
  statute of limitations expired, MCL 600.5805(10), and this action is not “commenced by
  the personal representative of the deceased person” to toll the statute of limitations
  pursuant to MCL 600.5852, defendant is entitled to summary disposition. MCR
  2.116(C)(7).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           h0122                                                               Clerk